DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species 1 directed to claims 1-8 in the reply filed on September 1, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Examiner if the Election of Species Requirement were not required.  This is not found persuasive because of the differences in the species, outlined in the Election/Restriction requirement mailed on August 17, 2022, provides an obvious burden on the Examiner. As Applicant has not traversed the differences outlined, the requirement is still deemed proper and is therefore made FINAL. 
Claims 9-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 1, 2022.
Status of the Application
Claims 1-8 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Objections
Claims 1-8 are objected to because of the following informalities: Applicant claims a plurality of terms throughout the claims that appear to be acronyms that are not clearly defined in the claims, such as “SOC”, “EV”, “HV” and “EVSOC”. These terms are understood in view of Applicant disclosure to mean, for example, “state of charge”, “electric vehicle”, “hybrid vehicle” and “electric vehicle state of charge” respectively, and are therefore not indefinite. However these should be clearly defined in the claims with their acronym in parenthesis after the term before using the acronym throughout the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 3: Applicant claims wherein the electronic control unit is further configured to hold unchanged the EV operation until it is judged that a holding time has elapsed from when the vehicle was started for a next trip, when, in a previous trip, the EV operation was continued until the destination with the SOC of the battery being lower than the first set value and then operation of the vehicle was stopped. 
The conditions when the vehicle was started for a next trip is unclear and indefinite because it uses both past and future tense. Further, the conditions for the previous trip are unclear and indefinite because it is unclear what differentiates the previous trip from the current trip, and what is considered “the current trip”. Further, it is unclear if Applicant is claiming the effect that all current and/or future trips to the destination would therefore include this claimed wait time, because the current trip is undefined as such. Further, the chain of events are unclear.  Corrective action or clarification is required. 
In regards to claim 6: Applicant claims wherein the electronic control unit is further configured to set the third set value so that a margin of the HVSOC predicted value with respect to the second set value is made the smallest. This limitation is indefinite, because any such margin would require a value greater than zero, and making that value the “smallest” is subjective and indefinite. Further, Applicant disclosure makes no ranges or boundaries as to what is considered “smallest” versus “largest”. Corrective action or clarification is required. 
In regards to claim 8: Claim 8 contains the same or similar errors as claim 6 above, and is indefinite for the same or similar reasons.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20080262668 A1).
In regards to Claim 1,  Yamada discloses the following: 
[Claim 1] A control system for a vehicle, (see at least Fig. 1) comprising: 
an electric motor connected to a vehicle axle to be able to transmit power; (see at least Fig. 1, items 3-5)
an electric power generation system; (see at least Fig. 1, items 1, 2, 6)
a battery configured to supply electric power to the electric motor (see at least Fig. 1, item 9) and to be able to be charged from the electric power generation system and from the outside of the vehicle; (see at least Fig. 1, “EXTERNAL POWER SOURCE” and [0026]) and 
an electronic control unit configured to perform an EV operation, in which the electric motor is operated while the electric power generation system is stopped, when an SOC of the battery is higher than a predetermined, first set value, (see at least [0036] “In the EV mode, the HV control unit 10 drives the hybrid vehicle by using mainly the electric motor 3 between the engine 1 and the electric motor 3… further, the HV control unit 10 permits the charging by regeneration but does not permit the charging by combustion. This is because it is one of the objects of the EV mode to lower the present SOC of the battery 9.”, see also [0068] “reference SOC”, elaborated below.)
and to perform an HV operation, in which the electric motor is operated while the electric power generation system is operated, when the SOC of the battery is lower than the first set value, (see at least [0068] “In the HV mode, the HV control unit 10 suitably executes the drive of the vehicle by the engine 1, drive of the vehicle by the electric motor 3, charging by regeneration and charging by combustion, so that the SOC assumes a value equal to that of the reference SOC”)
wherein the electronic control unit is further configured to continue the EV operation even if the SOC of the battery falls below the first set value when, at the time of the EV operation, it is judged that an EVSOC predicted value is maintained equal to or higher than a second set value which is lower than the first set value, (see at least Fig. 6, step 320 and [0060] “SOC management plan preparation processing 300 calculates the electric energy that can be utilized between an SOC (for instance, 60 percent) maintained during the HV traveling and the lower-limit value (for instance, 40 percent) allowed for the SOC, and specifies a section which the vehicle travels up to the destination point using the electric energy (EV finish section) based on the data learned in the determination section.”, wherein the “SOC maintained during the HV traveling” (understood to be equivalent to the reference value of [0068], referenced earlier) is equivalent to the first set value, and the “lower-limit value” is equivalent to the claimed second set value. See also “EV finish section” described in [0063]-[0067] that is fully equivalent to the claimed predicted value.) 
the EVSOC predicted value being a predicted value of the SOC of the battery when assuming continuation of the EV operation from the current location to the destination. (see at least Fig. 6, step 320 and [0063]-[0067] “EV finish section”)
Yamada discloses EV mode travel above a 60% level before transferring to an HV mode, and maintaining this battery level in HV mode prior to reaching an EV travel commence point, also called the EV finish section. The sole difference between claim 1 and the disclosures of Yamada is that in all embodiments of Yamada, Yamada appears to assume HV mode travelling (i.e. engine running) prior to reaching an EV travel commence point, and therefore does not explicitly disclose continuing the EV operation as claimed. However, at the time of filing, it would have been obvious to a person of ordinary skill to include continuing in an EV travelling mode upon reaching an EV travel commence point when travelling in an EV mode, with predictable results, with the motivation of reducing engine start/stop cycling, and/or with the motivation of maximizing external power source so as to lower the pollution and to save energy (Yamada, [0004]) when above 60% SOC at the EV travel commence point, which would also reduce engine start/stop cycling. 
In regards to Claim 2,  Yamada discloses the following: 
[Claim 2] The control system for a vehicle according to claim 1, wherein the electronic control unit is further configured to continue the EV operation until the destination when it is judged that the EVSOC predicted value is maintained equal to or higher than the second set value. (see at least above citations, most specifically Fig. 6, step 320. See also the functionality of Fig. 8 and [0084])  
In regards to Claim 3,  as best understood, Yamada suggests the following: 
[Claim 3] The control system for a vehicle according to claim 2, wherein the electronic control unit is further configured to hold unchanged the EV operation until it is judged that a holding time has elapsed from when the vehicle was started for a next trip, when, in a previous trip, the EV operation was continued until the destination with the SOC of the battery being lower than the first set value and then operation of the vehicle was stopped. (see at least [0074] “The amount of the electric power consumption is determined by the learn processing by using a history of traveling conditions that affect the electric power consumption of the battery after having traveled the above sections in the past. Therefore, the calculated amount of electric power consumption becomes close to the reality of the road and the hybrid vehicle, making it possible to more correctly lower the remaining amount of the battery to the lower-limit value at the destination point.”)
In regards to Claim 4,  Yamada suggests the following: 
[Claim 4] The control system for a vehicle according to claim 1, wherein the electronic control unit is further configured, when it is expected that the HV operation will be performed in a next trip, to switch from the EV operation to the HV operation, regardless of the EVSOC predicted value, if the SOC of the battery falls below the first set value at the time of the EV operation. (see at least [0072]-[0075] “charge-possible point”, wherein the processing of Yamada clearly requires a charge-possible point in Fig. 5, step 220 in order to produce the EV finish section. The end result of this process if a charge-possible point is not present at the destination, battery charging will not be performed, and HV operation will be required in the next trip, clearly suggestive of the limitations of claim 4.)
In regards to Claim 5,  Yamada discloses or suggests the following: 
[Claim 5] The control system for a vehicle according to claim 1: wherein the electronic control unit is further configured, when it is judged that the EVSOC predicted value will fall below the second set value, to switch from the EV operation to the HV operation if the SOC of the battery falls below a third set value which is lower than the first set value and higher than the second set value; and (see at least Fig. 10, step 455 and [0084]-[0085]. See also Fig. 11, step 530, wherein SOC difference reference width comparison to present SOC is fully equivalent to the claimed third set value.)
wherein the electronic control unit is further configured to set the third set value so that an HVSOC predicted value is maintained equal to or higher than the second set value, the HVSOC predicted value being a predicted value of the SOC of the battery when assuming continuing the EV operation from the current location, then switching from the EV operation to the HV operation if the SOC of the battery falls below the third set value, and then continuing the HV operation until the destination. (see at least Fig. 10, step 455 and [0084]-[0085] and Fig. 11, step 530, outlined above.)
In regards to Claim 6,  as best understood, Yamada discloses or suggests the following: 
[Claim 6] The control system for a vehicle according to claim 5, wherein the electronic control unit is further configured to set the third set value so that a margin of the HVSOC predicted value with respect to the second set value is made the smallest. (See above citations, most specifically Fig. 11, step 530, wherein SOC difference reference width comparison to present SOC is fully equivalent to the claimed third set value.)
Allowable Subject Matter
As best understood, (see objections and 35 U.S.C. 112(b) rejections above,) claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further, all 35 U.S.C. 112(b) rejections outlined above are addressed. Claim 8 depends upon claim 7, and is therefore also objected to for the same or similar reasons. 
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kapadia et al. (US 20170072937 A1) – Discloses a Plug-in hybrid electric vehicle [0002] that may operate in a charge depletion mode (i.e. engine off) when within a threshold distance to a final destination. (See at least claims 1 and 2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
December 3, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669